United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-2247
                                ___________

Lonnie D. Snelling,                    *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Missouri.
Publishers Clearing House; Campus      *
Subscriptions, Inc.; PHC Executives,   *      [UNPUBLISHED]
Inc.; Deborah J. Holland; Robin B.     *
Smith; Andrew C. Goldberg; Margarete *
Thuemmler; Dorothy Addeo; William *
Delano; Peter E. Derow; Patrick R.     *
Edwards; Ira D. Hall; William B.       *
O’Connor; John Princiotta,             *
                                       *
            Appellees.                 *
                                  ___________

                           Submitted: May 4, 2006
                              Filed: May 11, 2006
                               ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
      Lonnie Snelling appeals the district court’s1 adverse grant of summary
judgment, and denial of his post-judgment motions brought under Federal Rules of
Civil Procedure 59 and 60, in his suit alleging violations of Missouri law and the
federal Racketeer Influenced and Corrupt Organizations Act (RICO).

       As to evidentiary matters, the district court did not abuse its discretion in
admitting various challenged affidavits and documents submitted by defendants, see
Sellers v. Mineta, 350 F.3d 706, 711 (8th Cir. 2003) (standard of review); nor did the
court abuse its discretion in not granting Snelling’s motion to compel discovery, see
Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir.) (per curiam) (standard of review),
cert. denied, 510 U.S. 875 (1993). Further, Snelling’s argument that he lacked
sufficient time to conduct discovery prior to summary judgment is without merit
because he did not seek a continuance under Federal Rule of Civil Procedure 56(f).
See Dulany v. Carnahan, 132 F.3d 1234, 1238 (8th Cir. 1997).

       Following de novo review of the record in the light most favorable to Snelling,
see Evers v. Alliant Technosystems, Inc., 241 F.3d 948, 953 (8th Cir. 2001), we affirm
the grant of summary judgment to defendants. Snelling failed to provide evidence
raising genuine issues of material fact as to whether there was a sweepstakes, whether
defendants’ various representations were false, and whether defendants engaged in a
plan or scheme to defraud. See Yarborough v. Devilbiss Air Power, Inc., 321 F.3d
728, 730 (8th Cir. 2003) (case founded on speculation or suspicion is insufficient to
survive summary judgment motion); Rose-Maston v. NME Hospitals, Inc., 133 F.3d
1104, 1109 (8th Cir. 1998) (conclusory affidavits, standing alone, cannot create
genuine issue of material fact precluding summary judgment); Wisdom v. First
Midwest Bank, 167 F.3d 402, 406 (8th Cir. 1999) (to establish RICO claim predicated
on mail and wire fraud, plaintiff must establish, inter alia, plan or scheme to defraud);


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.

                                          -2-
Groothand v. Schlueter, 949 S.W.2d 923, 927 (Mo. App. 1997) (where party who
alleges fraudulent inducement to contract seeks to sue at law for damages, party must
establish, inter alia, falsity of representation); Colgan v. Washington Realty Co., 879
S.W.2d 686, 689 (Mo. App. 1994) (to maintain cause of action for negligent
misrepresentation, party must show, inter alia, representation was false).

      The district court also did not abuse its discretion in denying Snelling’s post-
judgment motions. See Flannery v. Trans World Airlines, Inc., 160 F.3d 425, 426-28
(8th Cir. 1998) (motion under Rule 59(e) to set aside summary judgment fails where
summary judgment was correctly decided); Atkinson v. Prudential Property Co., 43
F.3d 367, 371 (8th Cir. 1994) (district court’s decision whether or not to grant Rule
60(b) motion will be reversed only for clear abuse of discretion).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-